Citation Nr: 1806606	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bruxism-induced temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1990 and from August 1992 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015, the Veteran testified at a Board videoconference hearing; transcript of that hearing is of record.  In September 2017, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the July 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issue.

In September 2015, the Board remanded this claim for additional development.  


FINDING OF FACT

For the period on appeal, the Veteran's TMJ dysfunction was manifested by inter-incisal range greater than 40 millimeters and of lateral excursion greater than 4 millimeters.





CONCLUSION OF LAW

The criteria for an initial compensable rating for bruxism-induced TMJ dysfunction are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.150, Diagnostic Code 9905 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for TMJ Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for TMJ dysfunction.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's TMJ dysfunction has been rated as a diagnosed disability with no compensable symptoms pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  Diagnostic Code 9905, for limited motion of temporomandibular articulation, is rated 10 percent where the Veteran's range of lateral excursion is 0 to 4 millimeters, or where his inter-incisal range of motion is 31 to 40 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent evaluation applies where the Veteran's inter-incisal range of motion is 21 to 30 millimeters.  

The Veteran underwent VA examination in August 2010 at which time he reported jaw pain in the mornings and a clicking in the TMJ.  On physical examination, the Veteran was able to open to 46 millimeters vertically with no objective evidence of pain.  Upon repetitive motion, there was no additional limitation of motion, pain, fatigue, weakness, lack of endurance, or incoordination.  Right and left lateral excursions were at 6 and 9 millimeters, respectively.  Upon repetitive motion, the Veteran had 8 millimeters lateral excursions bilaterally and additional fatigue on the left side, but no pain, weakness, lack of endurance, or incoordination.  The examiner diagnosed the Veteran with bruxism-induced TMJ dysfunction. 

In January 2012, the Veteran's private dentist submitted a medical opinion noting the Veteran's diagnosis of TMJ dysfunction and indicating that the condition continued to worsen as time elapsed.  In a February 2012 statement, the Veteran's diagnosis was bruxism and TMJ bilateral clicking on opening and closing.  The private dentist noted that the Veteran was deemed to be asymptomatic only due to the use of his appliance.

At a March 2014 VA examination, the Veteran reported awakening with slight bilateral facial pain, which resolved by mid-morning.  Physical examination demonstrated an inter-incisal range of motion to 42 millimeters, right lateral excursion to 8 millimeters, and left lateral excursion to 10 millimeters.  There was no pain on motion noted by the examiner or expressed by the Veteran during range of motion testing.  The Veteran denied flare-ups, a history of functional limitations or loss of jaw movement, inability to open his mouth wide or locking episodes of his jaws, and difficulty chewing.  There was no evidence of pain on palpation or clicking or crepitation of the joints.  Repetitive movement of the jaw did not cause additional limitation of motion, pain, fatigue, decreased range of motion, weakness, lack of endurance, functional loss, or incoordination.  The examiner stated that range of mandibular motion, TMJ's and muscles of mastication were all within normal limits with no noted functional limitations both on initial examination as well as repetitive use examination.  Moderate wear on the maxillary anterior lingual surfaces was noted as secondary to bruxism effect and overbite.

At his July 2015 Board hearing, however, the Veteran reported daily grinding of his teeth, pain, and difficulty with his appliance at night causing a greater impact on his jaw.  The Veteran described a dead feeling in the jaw, with tightness that he has to work through, and constant pressure which impacts his jaw muscles.  He reported pain lasting from morning to evening and contended it was of such severity that it impacted his sleep.

At a January 2016 VA examination, physical examination demonstrated an inter-incisal range of motion to 48 millimeters, right lateral excursion to 10 millimeters, and left lateral excursion to 10 millimeters.  There was no evidence of pain on motion, pain on palpation or with chewing, clicking, or crepitation of joints.  Repetitive movement of the jaw did not cause pain, fatigue, decreased range of motion, weakness, lack of endurance, functional loss, or incoordination.  The Veteran did not report any flare-ups.  The examiner noted that the Veteran had had annual TMJ examinations since March 2014, and there was no history or current clinical signs or symptoms of any functional limitation of the TMJ due to flare-ups or repetitive use.  She referenced notes from the Veteran's November 2015 TMJ examination showing mild tenderness to palpation of the right and left temporalis insertions only.  The VA examiner opined that March 2014 panoramic imaging and clinical examinations suggested that the TMJ was functioning within normal limits and that the tightness and discomfort noted by the Veteran are symptoms of myalgia of the muscles of mastication secondary to the bruxism.

With respect to disabilities involving the musculoskeletal system, including the jaw, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board finds that even taking into account the Veteran's complaints of pain, the schedular criteria for a compensable evaluation for TMJ dysfunction have not been met.  The inter-incisal range of motion at the Veteran's VA examinations has never been limited to 40 millimeters nor has lateral excursion been limited to 4 millimeters.  The record lacks other medical evidence indicating functional loss as a result of the Veteran's TMJ.  Additionally, the Veteran affirmatively denied functional loss due to limitation of motion and pain when chewing.  The Board has considered the Veteran's complaints of tightness and pain/discomfort associated with his TMJ disability.  However, the objective medical evidence shows that the TMJ was functioning within normal limits and that these symptoms noted by the Veteran are separate symptoms of myalgia of the muscles of mastication secondary to the service-connected bruxism.  Thus, the Board finds that the criteria for a compensable rating for TMJ dysfunction under Diagnostic Code 9905 have not been met.


ORDER

An initial compensable rating for bruxism-induced TMJ is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


